Citation Nr: 1732072	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-39 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder, to include as secondary to service-connected laceration of the right forearm with residual partial rupture of wrist flexors, partial median nerve involvement, weakness of wrist and finger flexors, and carpal tunnel syndrome.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

5.  Entitlement to an initial compensable rating for acne vulgaris.

6.  Entitlement to an initial rating in excess of 10 percent for residual tender scar as secondary to service-connected laceration of the right forearm with residual partial rupture of wrist flexors, partial median nerve involvement, weakness of wrist and finger flexors, and carpal tunnel syndrome.

7.  Entitlement to a compensable rating for stress fracture of the right tibia.

8.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

9.  Entitlement to an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1994 to January 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The May 2007 rating decision granted service connection for a residual tender scar associated with a laceration of the right forearm, assigning a 10 percent rating, and acne vulgaris, assigning a 0 percent rating, and an increased 50 percent rating for laceration of the right forearm with residual partial rupture of wrist flexors, partial median nerve involvement, weakness of wrist and finger flexors, and carpal tunnel syndrome.  The rating decision also denied service connection for depression and posttraumatic stress disorder (PTSD) and tinnitus, and a compensable rating for stress fracture of the right tibia.  

The November 2008 rating decision granted an increased 10 percent rating for bilateral pes planus effective July 1, 2008; and denied service connection for a low back disability and peripheral neuropathy of the upper and lower extremities.  The Veteran filed a notice of disagreement with the effective date of the award of the 10 percent rating for bilateral pes planus, asserting that the proper effective date should have been February 13, 2008, the date of his claim for increase.  In an October 2009 decision, a Decision Review Officer (DRO) found clear and unmistakable error in the November 2008 rating decision in the assignment of the July 1, 2008 effective date of the award of the 10 percent rating for bilateral pes planus and assigned an effective date of February 13, 2008, based on the date of claim for increase.  As the benefit sought on appeal has been granted, that issue is no longer before the Board.

Lastly, an August 2007 rating decision in part denied entitlement to an automobile and adaptive equipment or adaptive equipment only.  Notice of the rating decision was issued in September 2007.  In August 2008, the Veteran filed a notice of disagreement to that denial.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An August 2007 rating decision denied entitlement to an automobile and adaptive equipment or adaptive equipment only, and the Veteran filed a timely notice of disagreement in August 2008.  Thus, the Board is required to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In February 2008, the Veteran requested a hearing before a DRO.  The Veteran was scheduled for a DRO hearing in October 2009 at the RO in Los Angeles; however, the Veteran failed to report to the hearing.  In a statement received the day after the scheduled hearing, the Veteran indicated that he was unable to attend the hearing due to illness and requested another hearing.

An October 2014 deferred rating decision noted that the Veteran's request for a DRO hearing had not been completed and that due process required that the Veteran be afforded the requested hearing.  The decision further noted that as the Veteran had since relocated, the case was being transferred to the RO in Oakland and the physical claims file was being sent for scanning.  

There is no indication in the claims file that the Veteran has been scheduled for a new DRO hearing.  The Veterans Appeals Control and Locator System (VACOLS) shows that as of November 2015 the Veteran's request for a DRO hearing remained outstanding.  There is also no indication that he has withdrawn his request for the hearing.  Due process requires that the Veteran be afforded a DRO hearing.

The Veteran asserts that he has a psychiatric disability due to an in-service personal assault or as secondary to his service-connected laceration of the right forearm with residual partial rupture of wrist flexors, partial median nerve involvement, weakness of wrist and finger flexors, and carpal tunnel syndrome.  

An October 1994 service treatment record shows that the Veteran was the victim of an assault prior to service in May 1992 when he lost consciousness and sustained a lacerated lip.  A November 1994 service treatment record shows that the Veteran was involved in an altercation at a dance club and sustained facial and head trauma but no loss of consciousness.  A January 1996 service treatment record shows that the Veteran was involved in an altercation with the police and sustained a laceration to the right forearm.  The right forearm disability has been rated at 50 percent.  He has been diagnosed with major depressive disorder and anxiety disorder.  Given the in-service documentation of two altercations and the potential relationship with the service-connected disability, the AOJ should afford the Veteran a VA examination to determine whether he has a psychiatric disability related to active service or the service-connected disability.

The Veteran asserts that his tinnitus began in 1994 or 1995 during active service.  However, VA treatment records indicate that the tinnitus began after service.  He also asserts that his tinnitus worsens with anxiety and stress.  Given the potential relationship between his tinnitus and anxiety and stress, the remand of the above psychiatric claim could affect the tinnitus claim.  Therefore, the Board finds that the claims are inextricably intertwined and a Board decision on the tinnitus claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran asserts that he incurred a low back disability secondary to his service-connected right forearm disability.  He notes that in June 2003 he fell while riding his bicycle and, trying to protect the right forearm from additional disability, he fell on his left arm and back.  He asserts that he later developed peripheral neuropathy of the upper and lower extremities.  While the medical records do not contain a diagnosis of a low back disability, as the Veteran is competent to report that he injured his back, the AOJ should afford him an examination to determine whether he has a low back disability and, if so, whether it was caused by his service-connected right forearm disability.

As the Veteran may have peripheral neuropathy related to his low back disability, the remand of the low back disability claim could affect the peripheral neuropathy claim.  Therefore, the Board finds that the claims are inextricably intertwined and a Board decision on the peripheral neuropathy claim at this time would be premature.  Parker, 7 Vet. App. 116; Harris, 1 Vet. App. 180.  Moreover, an April 2008 VA treatment note reflects the opinion that the Veteran's symptoms of peripheral neuropathy in the lower extremities may be secondary to altered foot mechanics from pes planus, calf muscle strain, and decreased circulation when exercising.  Thus, the AOJ should obtain an opinion on whether the Veteran's peripheral neuropathy of the lower extremities is related to his pes planus.

Specific to acne vulgaris, the Veteran was last examined by VA for this disability in September 2008.  On a VA Form 9 received in October 2009, the Veteran stated that the RO did not rate the disability as disfigurement of the head, face, or neck, or as scars, which comprised the predominant disability.  Indeed, neither the rating decision that granted service connection nor the subsequent statement of the case evaluated the Veteran's acne as disfigurement of the head, face, or neck, or as scars.  In that regard, while the September 2008 examination noted slight disfigurement, the examination does not fully address the rating criteria pertaining to disfigurement of the head, face, or neck.  Thus, the AOJ should schedule the Veteran for a new examination to obtain the pertinent findings.

Specific to the stress fracture of the right tibia, the Veteran was last examined by VA for this disability in March 2009.  Since that time, the United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  As the report of the March 2009 examination is unclear as to whether the examination was conducted pursuant to Correia, the AOJ should schedule the Veteran for a new examination that clearly provides the required findings.

Specific to the bilateral pes planus, the Veteran was last examined by VA for this disability in September 2008.  On the VA Form 9, he questioned the adequacy of that examination, asserting that the examiner failed to note his callosities.  In that regard, the March 2009 VA examination for his right tibia disability revealed callosities on the big toe, which were not noted at the September 2008 examination.  Given the Veteran's assertion, and the finding of callosities at the March 2009 examination suggesting that the last examination was inadequate or the pes planus worsened since that time, the AOJ should afford the Veteran a new examination to determine the current severity of his disability.

Also, in November 2009, the Veteran submitted medical evidence pertinent to the increased rating claims for his right tibia disability and pes planus.  Thus, the AOJ should consider that evidence in the first instance.

Lastly, in February 2013, the Veteran filed a claim for increased rating for his scars secondary to median nerve damage and acne.  As the evaluation of these disabilities is already on appeal, his claim will not be processed as a new claim for increase.  However, he indicated receiving treatment for his scars secondary to median nerve damage at the West Los Angeles VA Medical Center through February 8, 2013.  As the record only contains VA treatment notes through September 2008, the AOJ should obtain any treatment notes since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issue of entitlement to an automobile and adaptive equipment or adaptive equipment only.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2.  Schedule the Veteran for a hearing before a DRO at the RO.  Notify the Veteran and his representative in writing of the date, time, and location of the hearing.

3.  Obtain any VA treatment notes since September 2008.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder found.  The examiner should review the claims file and note that review in the report.  The examiner is advised that the Veteran's claim in-service stressor is being physically assaulted.  The examiner should discuss the Veteran's service treatment records, which show that he was involved in an altercation at a dance club and later with the police, and post-service medical records, which show diagnoses of major depressive disorder and anxiety disorder.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

(a)  The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.

(b)  If the examiner diagnoses PTSD, then the examiner should identify the stressor(s) on which the diagnosis is based.

(c)  The examiner should also render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder other than PTSD had its clinical onset in active service or is otherwise related to service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

(d)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder other than PTSD was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected right forearm disability.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability found.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether there is any associated peripheral neuropathy of the upper and lower extremities.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disorder was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected right forearm disability.  The examiner should discuss the Veteran's service treatment records and post-service medical records.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, specifically, that in June 2003 he fell while riding his bicycle and, trying to protect his service-connected right forearm from additional disability, he fell on his left arm and back.  The examiner should provide a complete rationale for all conclusions.

6.  Schedule the Veteran for a VA examination to determine the current severity of his acne vulgaris.  The examiner should review the claims file and note that review in the report.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should state whether the Veteran's acne vulgaris results in any disfigurement of the head, face, or neck.  The examiner should provide a complete rationale for all conclusions.

7.  Schedule the Veteran for a VA examination to determine the current severity of his stress fracture of the right tibia.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should test the range of motion in active motion, passive motion, and weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then the examiner should clearly explain why that is so.  The examiner should provide a complete rationale for all conclusions.

8.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral pes planus.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should then render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any peripheral neuropathy of the lower extremities was caused or aggravated (worsened beyond the natural progress of the disease) by the bilateral pes planus.  The examiner should consider the April 2008 VA treatment note containing the opinion that the Veteran's symptoms of peripheral neuropathy in the lower extremities may be secondary to altered foot mechanics from pes planus, calf muscle strain, and decreased circulation when exercising.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

9.  Then, readjudicate the claim, with consideration of all the evidence added to the claims file since the issuance of the October 2009 statements of the case.  Specific to acne vulgaris, consider the rating criteria for disfigurement of the head, face, or neck, and scars (both in effect prior to October 23, 2008).  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

